834 N.E.2d 1011 (2005)
In the Matter of Thomas W. BELLEPERCHE.
No. 02S00-0508-DI-375.
Supreme Court of Indiana.
September 27, 2005.

ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating agreed facts and proposed discipline as summarized below:
Facts: The respondent was arrested on August 31, 2001, for operating a motor vehicle while intoxicated, disregarding a traffic signal, performing an illegal U-turn, and reckless driving. Before being arrested he refused to take an alcohol test. Charges were filed in the Allen Circuit Court and respondent entered a plea of guilty to the reckless driving charge, a Class B Misdemeanor, and the remaining charges were dismissed. The Court sentenced him to a 180 days suspended jail sentence, one-year probation, and was ordered to participate in a treatment program with the Center for Sobriety in Fort Wayne. Respondent became a resident of the FW Center for Sobriety in March 2004. However, while a resident of the Center, in May 2004, he was involved in a single car accident in Fort Wayne. He was arrested and charged with OWI, and operating a vehicle with a BAC of 0.15% or above. His blood test at the time showed that his BAC was 0.25%. He later pled guilty to OWI and operating a vehicle with a BAC of 0.15% or above, both Class A misdemeanors. For this offense and for his probation violation the Court extended his probation for another year and he was required to reside at the Center for Sobriety for a minimum of 3-6 months. He was also required to undergo an intervention plan that required alcohol and drug evaluation, a 12-step AA recovery program, an intensive outpatient program, an inpatient residential program, as well as antabuse therapy three times a week. As of June 2, 2005, he has fully complied with all of the terms of his probation.
Violations: Prof.Cond.R. 8.4(b)Criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer in other respects
Discipline: The Court has considered the submission of the parties and now APPROVES and ORDERS the agreed discipline imposing a six (6) month suspension, with the entire six-month period stayed; probation for twenty-four (24) months; monitoring of his probation terms by JLAP and respondent entering into a Monitoring Agreement with JLAP; and if respondent violates the terms of his probation, the Commission will petition the Court for respondent to serve the stayed six month suspension without automatic reinstatement. Costs of this proceeding are assessed against the respondent. The Court further finds that with the acceptance of this agreement the hearing officer appointed in this case is discharged.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 23, Section 3(d).
All Justices concur.